ITEMID: 001-108697
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF BIZIUK v. POLAND (No. 2)
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;No violation of Article 5 - Right to liberty and security (Article 5-1 - Lawful arrest or detention;Article 5-1-e - Persons of unsound mind);Violation of Article 5 - Right to liberty and security (Article 5-1 - Lawful arrest or detention;Article 5-1-e - Persons of unsound mind);Violation of Article 5 - Right to liberty and security (Article 5-4 - Review of lawfulness of detention;Speediness of review);Non-pecuniary damage - award
JUDGES: David Thór Björgvinsson;George Nicolaou;Lech Garlicki;Nebojša Vučinić;Päivi Hirvelä;Vincent A. De Gaetano;Zdravka Kalaydjieva
TEXT: 5. The applicant was born in 1964 and lives in Sokółka.
6. Since 2000 the applicant has been involved in an administrative dispute with the Sokółka Municipality relating to the planned construction of a public road.
7. The applicant submits that on many occasions he was denied the right to see the relevant planning and building permissions and that the municipality clerks prevented him from accessing the files.
8. On 3 November 2004 and 4 January 2005 the applicant was charged with several offences, in particular insulting the Białystok Regional Prosecutor and uttering threats. The Białystok District Court subsequently ordered the applicant to undergo a psychiatric examination in order to determine whether he could be held criminally responsible in respect of the above-mentioned offences.
9. On 8 December 2004 the applicant was arrested and placed in a psychiatric hospital in order to undergo an observation.
10. On 21 December 2004 the applicant attacked a judge who was visiting another patient in the hospital. He was immobilised and given sedative medication. On 23 December 2004 the hospital asked the court for a post factum permission to treat the applicant without his consent.
11. On 5 January 2005 the applicant underwent a psychiatric examination.
12. On 6 January 2005 the Suwałki District Court gave a decision and declared the extension of the applicant’s detention in the hospital to be lawful. The applicant was released from the hospital on the same day.
13. On 5 May 2005 the Białystok District Court gave a decision and discontinued the criminal proceedings against the applicant. The court found it established that the applicant had committed the offences in question. However, he should not have been held criminally responsible as he was suffering from paranoia with elements of psychosis. It further referred to an expert’s opinion and ordered that the applicant be placed in a psychiatric hospital in Choroszcza.
14. On 29 July 2005 the Białystok Regional Court dismissed an appeal by the applicant.
15. Subsequently, the applicant asked the court to discontinue the enforcement proceedings relating to his placement in a psychiatric hospital. He claimed that his state of health had significantly improved. On 5 October 2005 the Białystok District Court dismissed his request. On 2 February 2006 the Białystok Regional Court dismissed the applicant’s appeal.
16. Meanwhile, the applicant was charged with assaulting a Sokółka municipality employee. On 7 April 2005 expert psychiatrists considered that the applicant suffered from paranoia with elements of psychosis. On 14 September 2005 the Sokółka District Court discontinued the criminal proceedings against the applicant and ordered his placement in a psychiatric hospital.
17. On 23 February 2006 the applicant was arrested by the police on the basis of the decision of 5 May 2005. He was then transferred to the Choroszcza Psychiatric Hospital. He was seen by a doctor upon his arrival. However he refused to answer any questions.
18. On 23 February 2006 the applicant lodged an interlocutory appeal against the decision to place him in a psychiatric hospital. He stressed that his condition had meanwhile improved and that he had not been summoned to go to the hospital voluntarily. He also complained that he could not prepare himself for the confinement. On 21 March 2006 the Białystok Regional Court dismissed the applicant’s interlocutory appeal.
19. On 24 March 2006 the Sokółka District Court ordered the applicant’s internment in the same institution (the Choroszcza Psychiatric Hospital) on the basis of its final decision of 14 September 2005.
20. The applicant subsequently lodged several motions, in particular another application for release on 26 March 2006 which was dismissed on 14 June 2006.
21. On 10 June 2006 an expert psychologist submitted her opinion to the court. She observed an improvement in the applicant’s emotional behaviour. On 13 June 2006 two expert psychiatrists submitted their joint opinion to the court. They concluded that the applicant’s condition had significantly improved. However, he should continue treatment in a hospital.
22. On 11 September 2006 the Białystok District Court ordered the applicant’s release. The court referred to an opinion prepared by two psychiatrists and a psychologist. They concluded that the applicant’s condition had significantly improved and that he could be treated outside the hospital.
23. The applicant escaped from the hospital on 17 September 2006.
24. On 19 September 2006 the hospital informed the Białystok District Court about the applicant’s escape. The hospital stressed that it refused to release the applicant because confinement in respect of another set of criminal proceedings against him had been ordered. The hospital referred to the decision of 14 September 2005 given by the Sokółka District Court.
25. Subsequently, the applicant sued the Choroszcza Psychiatric Hospital for compensation. He complained about the treatment he received and in particular about the fact that his head had been shaved without his consent and also that he had been placed in a closed ward of the hospital. On 28 May 2010 the Białystok District Court granted the applicant 5,000 Polish zlotys in compensation. On 30 September 2010 the Białystok Regional court gave judgment and increased the amount of compensation to PLN 8,000.
26. The applicant’s subsequent confinement was examined by the Court in application no. 22170/07.
27. Conditions for the detention of persons of unsound mind who are not criminally responsible on medical grounds are laid down in the Polish Criminal Code of 1997:
Article 93
“The court may impose a preventive measure provided for in this Chapter which involves confinement in a closed medical institution only if necessary to prevent the repeated commission of a prohibited act by a perpetrator suffering from mental illness, mental impairment or addiction to alcohol or other narcotic drugs. Before imposing such a measure the court shall hear evidence from psychiatrists and a psychologist.”
Article 94
“§ 1. If the perpetrator has committed a prohibited act of significant harm to the community in a condition excluding his criminal responsibility as specified in Article 31 § 1 and there is a high probability that he will commit such an act again, a court shall commit him to a suitable psychiatric institution.
§ 2. The duration of the stay in the institution shall not be fixed in advance; the court shall order the perpetrator’s release from the institution if his or her stay is no longer deemed necessary.
§ 3. The court may order the reconfinement of a perpetrator specified in § 1 in a suitable psychiatric institution if this is advisable in the light of the circumstances specified in § 1 or in Article 93; the order may not be issued later than five years after the date of release from the institution. “
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-1
5-4
VIOLATED_BULLETPOINTS: 5-1-e
NON_VIOLATED_ARTICLES: 5
NON_VIOLATED_PARAGRAPHS: 5-1
NON_VIOLATED_BULLETPOINTS: 5-1-e
